     Case 1:19-cv-00039-NONE-SAB Document 66 Filed 10/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    KEITH ROBERT LUGO,                                       Case No.: 1:19-cv-00039-NONE-SAB (PC)

10                         Plaintiff,
                                                               ORDER DIRECTING DEFENDANTS TO
11           v.                                                FILE A RESPONSE TO PLAINTIFF’S
                                                               MOTIONS FOR SANCTIONS
12    R. FISHER, et al.,
                                                               (ECF Nos. 59, 63)
13                         Defendants.
14

15          Plaintiff Keith Robert Lugo is a state prisoner proceeding pro se in a civil rights action

16   pursuant to 42 U.S.C. § 1983.

17          On August 26, 2020 and September 10, 2020, Plaintiff filed motions for sanctions and/or

18   to compel further responses against Warden Fisher and/or Custodian of Records at Valley State

19   Prison for the failure to comply with the Court’s July 13, 2020 discovery order. (ECF Nos. 59,

20   63.)

21          Although Plaintiff did not serve Warden Fisher and/or the Custodian of Records at Valley

22   State Prison and they are not parties to this action, the Office of the Attorney General represents

23   Defendants who are employed by the California Department of Corrections and will direct that

24   Defendants file a response to Plaintiff’s motions for sanctions by way of special appearance in

25   order to resolve Plaintiff’s motions on the merits.

26   ///

27   ///

28   ///
                                                           1
     Case 1:19-cv-00039-NONE-SAB Document 66 Filed 10/09/20 Page 2 of 2

 1            Accordingly, it is HEREBY ORDERED that within twenty (20) days from the date of

 2   service of this order, Defendants shall file a response to Plaintiff’s motions for sanctions filed on

 3   August 26, 2020 and September 10, 2020.

 4

 5
     IT IS SO ORDERED.
 6

 7   Dated:     October 9, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
